Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to claims 21-22, 24-30, 32-36 and 38-39 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-27, 28, 32-34 and 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laligand et al (US 2011/0313775 A1) in view of .
Regarding claims 21, 28 and 34, Laligand teaches a method, comprising: converting a voice command using a speech recognition engine to text (the smartphone may be programmed with APIs that accept voice input, that package audio of the voice input and send it to a speech-to-text server system via the internet, and that receive in response the text of what was spoke by the user (page 1 paragraph (0006))); receiving a search result corresponding to a search of electronic programming guide data (The television may then, according to an application running there, recognize that text coming from the smartphone app is to be treated in a particular manner. For example, the television may submit the text to a remote search engine that searches on media-related terms and returns media-related results (page 1 paragraph (0006))), the search result comprising a list of multimedia programs selected from the electronic programming guide data based at least partly on the text (the search engine may search programming information for an upcoming period and also media-related databases that reflect movies, songs, and programs, the artists that appeared with each, and summaries of such items (page 1 paragraph (0006)); generating, using one or more servers, context information defining a display context (the smartphone may initially communicate with a remote server system, receive results back from the remote server system and forward the results and send it directly to the television (page 1 paragraph (0008))) and a voice context (page 6 paragraph (0049)). Laligand further teaches a voice context of a (page 5 paragraph (0047)). Laligand also teaches voice context comprises an audible component for providing audible output and a speech recognition component for processing voice commands (page 5 paragraph (0045)). Laligand further teaches displaying the list of multimedia programs selected from the electronic programming guide data on the user interface (page 1 paragraph (0009)). Laligand also teaches presenting the user interface in the context-specific voice mode and the presented data (page 4 paragraph (0034)); receiving the voice command at the remote control (page 3 paragraph (0032))
However, Laligand is silent in teaching a context-specific voice mode with presented data informing a user that the remote control can receive a voice command in the context-specific voice mode. Handelman teaches on (page 12 paragraph (0254)) to select the voice activation mode, the subscriber presses a voice activation key on the keyboard or a voice activation key on a keypad in the remote control. If the voice activation mode is selected, a mark indicating that such mode is currently selected is displayed on the television screen. Preferably, the mark is symbolically indicative of the voice activation mode, such as, for example the mark includes a drawing of a microphone, or a drawing of a man speaking. Upon selection of the voice activation mode, the subscriber enters voice selections and voice commands which enable manipulation of a program guide system as mentioned above with reference to Figs 1-3. 
Therefore, it would have been obvious at the time of the invention to modify Laligand’s reference to include the teachings of Handelman for receiving an instruction via interaction with a control element on the remote control to set a context of a user 
However, Laligand and Handelman are silent in teaching in response to receiving an indication of a selection of a program from the list of multimedia programs presented on the user interface, processing the program, wherein processing the program comprises at least one of sending the program, recording the program, or playing the program. Huang teaches on (column 8 lines 17-31) once a program listing is selected, if the program is still playing, the television program is changed with the applicable data encoded for the invention. Otherwise, if the program will play in the future, a dialog will prompt the user allowing them to program a VCR for automatic recording with the applicable data encoded for the invention or the dismissal of the dialog, returning the user to the main electronic program guide loop. 
Therefore, it would have been obvious at the time of the invention to modify Laligand’s and Handelman’s references to include the teachings of Huang for in response to receiving an indication of a selection of a program from the list of multimedia programs presented on the user interface, processing the program, wherein processing the program comprises at least one of sending the program, recording the 
However, Laligand, Handelman and Huang are silent in teaching receiving an instruction via interaction with a control element on the remote control to set a context of a user interface of the remote control. Pratt teaches on (page 7 paragraph (0062)) a touchscreen display may be configured to display a user interface for controlling functions of one or more electronic devices. In a particular embodiment, the user interface emulates a layout of another remote control device. [..] When a user touches the touchscreen display, the remote control device determines the particular code that is associated with the portion of the touchscreen display that was touched and emits a signal to transmit the particular code. 
Therefore, it would have been obvious at the time of the invention to modify Laligand’s, Handelman’s and Huang’s references to include the teachings of Pratt for receiving an instruction via interaction with a control element on the remote control to set a context of a user interface of the remote control. A useful combination is found on Pratt (page 1 paragraph (0014)) systems and methods for programming a remote control device are disclosed. The systems and methods may enable an electronic device to transmit codes to the remote control device. The codes may be usable by the remote control device to remotely control one or more functions of the electronic device. 

(figure 1A and page 1 paragraph (0007)). 
Regarding claim 25, Laligand, Handelman, Huang and Pratt teach the method of claim 21. Laligand teaches the voice command is indicative of a multimedia content category selected from: an event, a discussion topic, and a program genre (page 9 paragraph (0075)). 
Regarding claim 26, Laligand, Handelman, Huang and Pratt teach the method of claim 21. Laligand teaches the voice command is indicative of at least one of: a performer, a director, a producer, or a trade association rating (page 9 paragraph (0075)). 
Regarding claim 27, Laligand, Handelman, Huang and Pratt teach the method of claim 21. Handelman teaches voice command is indicative of at least one of: a duration, a release year, a language, a shooting location, or award information (page 15 paragraph (0309)).
Regarding claims 32 and 38, Laligand, Handelman, Huang and Pratt teach the server of claims 28 and 34. Laligand teaches a voice command is indicative of a multimedia control category selected from: a geographic location, a topic of discussion, dialog, an object, an event, a purchasable good, a symbol, an animal, a color, a brand names, an actor, a character, a program genre, a name, and a code word (page 9 paragraph (0075)). 
(page 1 paragraph (0075)).

Claims 22, 29 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laligand et al (US 2011/0313775 A1) in view of Handelman et al (US 2002/0052746 A1) in view of Huang et al (US 6,437,836 B1) in view of Pratt (US 2011/0114716 A1) in view of Rakib (2002/0031120). Hereinafter referred as Laligand, Handelman, Huang, Pratt and Rakib.
Regarding claim 22, Laligand, Handelman, Huang and Pratt teach the method of claim 21. Laligand teaches receiving the voice command (when is Seinfeld on? In figure 1A) from a client via an access network (page 1 paragraphs (0006)-(0007)). However, Laligand, Handelman, Huang and Pratt are silent in teaching the client comprises a gateway configured to couple the access network to a local area network of the client; and wherein the indication of the selection is received from the remote control via a wireless link between the remote control and the gateway. Rakib teaches on (page 3 paragraph (0028)) the system uses an intelligent remote control that can exercise and control services provided by head-end equipment to a customer premises 
Therefore, it would have been obvious at the time of the invention to modify Laligand’s, Handelman’s, Huang’s and Pratt’s references to include the teaching of Rakib to display control elements on a remote control device display. This is a useful combination because the system is able to configure a remote control for each user. For example, a person with low visibility could be configured to receive text much bigger than a person with normal vision.
Regarding claims 29 and 35, Laligand, Handelman, Huang, Pratt and Rakib teach the server of claims 28 and 34. Laligand teaches a client associated with the remote control is coupled to the server via an access network (page 1 paragraphs (0006)-(0007)). Rakib teaches the client includes a gateway configured to couple the access network to a local area network of the client; and the indication of the selection is received from the remote control via a wireless link between the remote control and the gateway (page 3 paragraph (0028)). 


Claims 30 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laligand et al (US 2011/0313775 A1) in view of Handelman et al (US 2002/0052746 A1) in view of Huang et al (US 6,437,836 B1) in view of Pratt (US .
Regarding claims 30 and 36, Laligand, Handelman, Huang and Pratt teach the server of claims 28 and 34. However, Laligand, Handelman, Huang and Pratt are silent in teaching text is compliant with an American Standard Code for Information Interchange standard. Freeland teaches on (page 2 paragraph (0040)) a text-based message is represented in a form able to be used by digital computers, such as ASCII (American Standard Code for Information Interchange).
Therefore, it would have been obvious at the time of the invention to modify Laligand’s, Handelman’s, Huang’s and Pratt’s references to include the teaching of Freeland of a format of textual representation is compliant with an American standard code for information interchange standard. A useful combination is found on Freeland (page 1 paragraph (0001)) the invention relates to generating speech and relates particularly but not exclusively to systems and methods of generating speech which involve the playback of messages in audio format, especially for entertainment purposes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 270-3004.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424